IN THE COURT OF APPEALS OF IOWA

                              No. 4-069 / 13-2029
                            Filed February 19, 2014


IN THE INTEREST OF K.G. AND K.G.,
Minor Children,

K.G., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Mahaska County, Randy S.

DeGeest, District Associate Judge.



       The mother appeals the juvenile court’s termination of her parental rights

to her children, K.G. and K.G. AFFIRMED.



       Michael S. Fisher of Fisher Law Office, Oskaloosa, for appellant mother.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Rose Anne Mefford, County Attorney, and Amy Zenor,

Assistant County Attorney, for appellee State.

       Amber Thompson, Sigourney, attorney and guardian ad litem for minor

children.



       Considered by Vogel, P.J., and Tabor and McDonald, JJ.
                                                 2


VOGEL, P.J.

          The mother appeals the juvenile court’s termination of her parental rights

to her children, K.G. and K.G., claiming the State did not prove by clear and

convincing evidence termination was in the children’s best interest. The mother

further argues she should have been allowed additional time to prove she was

committed to a drug-free lifestyle. Because we conclude the State proved by

clear and convincing evidence termination was in the children’s best interest and

more time would not have corrected the mother’s persistent drug use, we affirm.1

          The children, born in 2003 and 2004, most recently came to the attention

of the Department of Human Services (DHS) on March 8, 2012, when DHS

received information the mother was using methamphetamine while caring for

the children. The children were removed and placed with a relative. The mother

was, at the same time, charged with distributing methamphetamine, having sold

methamphetamine out of her home to a confidential informant. On April 12,

2012, the children were adjudicated children in need of assistance (CINA)

pursuant to Iowa Code section 232.2(6)(c)(2) and (n) (2011).

          The following services were offered to the family during the pendency of

the proceeding: family safety, risk, and permanency services; random drug

testing;     inpatient   substance       abuse       treatment;   DHS   social   work   case

management; family team decision making meetings; supervision by the Iowa

Department of Corrections; family treatment court; narcotics anonymous and

alcoholics anonymous meetings; and services for both children.                   The mother

initially refused to comply with DHS’s drug testing requirement, and the children

1
    The children’s father is deceased.
                                        3


remained out of her care. However, in accordance with her criminal case, the

mother attended substance abuse treatment and successfully completed two

treatment courses in the summer of 2012 and October 2012. According to a hair

stat test on November 20, 2012, the mother tested negative for drug use and

continued to show improvement during in-home visits.           Consequently, the

children were returned to her care on April 8, 2013.

        A review hearing was set for September 13, 2013. However, a few days

prior to the hearing, the DHS worker expressed concerns the mother was again

using illegal substances.    The children’s guardian ad litem spoke with the

mother’s probation officer, and it was revealed the mother had tested positive for

methamphetamine on September 3.           The children were removed from the

mother’s care and placed in a foster home.        A review hearing was held on

September 13, and the State filed a petition to terminate the mother’s parental

rights on September 27. The mother refused to participate in either the family

drug treatment court or the drug court offered through her probation in the fall of

2013.

        The termination of parental rights hearing was held on November 15,

2013, while the mother was incarcerated pending the availability of a bed at a

residential treatment facility. She chose not to appear in person, though she was

represented by her attorney.      The juvenile court heard testimony from the

mother’s probation officer as well as the DHS caseworker, and it was established

the mother would, once a bed becomes available, remain in the Ottumwa

Residential Facility for approximately four months. The probation officer also

testified the mother has been using illegal substances for the last ten years and,
                                              4


while she possesses the skills necessary to remain sober, refuses to use them.

The juvenile court filed an order on December 10, 2013, terminating the mother’s

parental rights pursuant to Iowa Code section 232.116(1)(f) and (l).2 The mother

appeals.

         We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the children’s best interest.

Id.

         We agree with the juvenile court that termination is in the children’s best

interest. The mother has a long history of substance abuse and, despite many

interventions and treatment opportunities over the years, refuses or is unable to

maintain sobriety. As the juvenile court noted:

         Although the children and the mother maintain a close bond, the
         mother has used mind-altering illegal substances for at least ten
         years and, despite multiple inpatient and outpatient substance
         abuse treatment programs, [the mother] is unable to or refuses to
         stay clean and sober to provide a safe and caring home for her
         children.

         Furthermore, the mother declines to attend programs that would help her

stay sober, such as the family drug treatment court. In determining the future

actions of the parent, her past conduct is instructive. In re J.E., 723 N.W.2d 793,

798 (Iowa 2006). Here, it is clear the mother will continue to expose the children

to a dangerous home environment while she uses illegal substances.                 It is

therefore in the children’s best interest to be removed from her care.




2
    The mother does not claim the State failed to prove these statutory grounds.
                                          5


         Additionally, more time would not correct the mother’s inability to remain

sober. According to her probation officer, the mother has used illegal substances

for approximately ten years.      Moreover, this is not the first time DHS has

intervened—the children were also adjudicated CINA in December 2009 and

were removed from the home from March 15, 2010, until November 19, 2010,

with the case closing only one year prior to the present case.          “We have

repeatedly followed the principle that the statutory time line must be followed and

children should not be forced to wait for their parent to grow up.” In re N.F., 579

N.W.2d 338, 341 (Iowa Ct. App. 1998); see also Iowa Code § 232.116(2). The

mother has had ample time and opportunity to correct her behavior, but has

failed to do so. “At some point, the rights and needs of the child rise above the

rights and needs of the parents.” In re C.S., 776 N.W.2d 297, 299 (Iowa Ct. App.

2009).     Consequently, the juvenile court properly terminated the mother’s

parental rights, and we affirm.

         AFFIRMED.